Citation Nr: 0802160	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-36 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California



THE ISSUE

Entitlement to reimbursement or payment for emergency 
services May 29-30, 2005, at Doctors Medical Center, Modesto, 
California.  







ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

Available records do not include the veteran's service dates. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision of the Department of 
Veterans Affairs (VA) Health Care System in Palo Alto, 
California.  



FINDINGS OF FACT

1.  The veteran is not service connected for any condition, 
and there is no indication that she participates in a 
rehabilitation program.  She is an enrolled participant in 
the VA healthcare system and received VA healthcare services 
in the 24 months prior to receipt of care at Doctors Medical 
Center May 29-30, 2005.  

2.  Due to the emergent nature of the veteran's condition, VA 
care was not feasibly available at the time the veteran 
received care from Doctors Medical Center May 29-30, 2005.  

3.  The veteran has been held financially liable for the 
costs of care and an alternate payor such as insurance or 
through worker's compensation is not available.  



CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of emergency medical services provided by Doctors Medical 
Center May 29-30, 2005, have been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1002 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duty to notify and assist

The Board finds that as to the claim decided here VA has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran in proceeding with this appeal 
given the favorable nature of the Board's decision.  

Legal criteria

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act.  To be eligible for 
reimbursement under this authority the veteran must satisfy 
all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an  emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. 1728 for the emergency treatment provided 
(38 U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).  

38 C.F.R. § 17.1002

Background and analysis

The veteran has appealed the denial by the VA Palo Alto 
Health Care System for payment or reimbursement for emergency 
treatment she received at Doctors Medical Center in Modesto, 
California, May 29-30, 2005.  

The VA Palo Alto Health Care System denied the claim on the 
basis of its finding that a prudent layperson would not have 
reasonably viewed the visit to Doctors Medical Center as an 
emergency or thought that a delay in seeking immediate 
attention would have been hazardous to life or health.  The 
VA Palo Alto Health Care System also found that VA facilities 
were feasibly available to provide the care.  

The veteran has stated that on May 29, 2005, she was seen in 
the VA Palo Alto emergency room.  She states she was examined 
by a doctor who told her there was a good chance she was 
having a sinus headache.  The veteran states the doctor also 
talked about meningitis and bleeding on the brain.  The 
veteran states that the doctor told her it was not likely to 
be either of these, but told her at least three times that if 
she started vomiting or the pain increased she needed to go 
straight to the nearest emergency room.  The veteran states 
the physician asked her where she lived and told her that 
because there was no VA hospital close to her she would need 
to go to the nearest hospital.  The veteran said the 
physician again reassured her that it was probably just a 
sinus headache, but if she had any new or worsening symptoms 
to go straight in.  The veteran states that a few hours later 
she started vomiting and the pain in her head worsened.  She 
states that this went on for a couple of hours and she was 
scared that something was very wrong, like possible bleeding 
on her brain, as the doctor had talked about earlier.  The 
veteran states that she then went to the nearest emergency 
room as the VA doctor at Palo Alto had told her to do.  

An emergency room admission report submitted by Doctors 
Medical Center shows that on 11:01pm, May 29, 2005, the 
veteran presented at the emergency room with complaints of 
neck pain.  The record describes acuity as "Level 3 
(Urgent)."  The veteran stated that she had a headache that 
started at 4 o'clock that morning and that she went to VA.  
She said she was seen and treated for sinusitis and was 
discharged with instructions to return to the emergency 
department if fever or neck pain occurred.  The Doctors 
Medical Center triage examiner stated the veteran presented 
with complaints of mild neck and back pain, having had fever 
and chills that morning.  The veteran also stated that she 
had vomited twice that day.  The examiner listed the 
subjective pain index as mild.  Laboratory studies were 
ordered at 11:24pm, and a computed tomography (CT) of the 
head was ordered at 11:25pm; the indication for the emergency 
CT of the head was listed as headache.  Findings reported by 
the radiologist at 12:30am, May 20, 2005, were that bone 
structures were intact, sinuses were clear, and there was no 
evidence of hemorrhage, masses, or extra-axial collections of 
fluid.  The impression was negative CT scan of the head.  

In order to be eligible for reimbursement or payment of the 
medical expenses from Doctors Medical Center all the 
conditions set out in 38 C.F.R. § 17.1002, which were 
described earlier, must be met.  In this case, it is 
undisputed that the services provided to the veteran were 
provided at a hospital emergency department, and the VA Palo 
Alto Health Care System has not disputed that that the 
veteran was enrolled in VA Health Care and had received 
treatment at a VA facility within the preceding 24 months.  
Further, a Doctors Medical Center representative certified 
that its claim met the requirements of 38 C.F.R. § 17.1002, 
which indicates the veteran has no other insurance that could 
be used to pay the Doctors Medical Center expenses.  The 
emergency room records do not show, nor is there any 
indication, that the veteran's medical condition was the 
result of a workplace accident or injury.  

Regarding the veteran's condition when she sought treatment 
for neck pain with a history of fever and vomiting, the Board 
finds that that in the context of instructions given the 
veteran by a VA physician who saw the veteran earlier the 
same day that a prudent person layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  The 
veteran stated in her appeal, and as is corroborated in the 
history she gave when she sought emergency treatment at 
Doctors Medical Center, that she was discharged from a VA 
emergency department earlier that day and was told to go to 
an emergency room if fever or neck pain occurred.  

As to the feasible availability of VA care, the VA Palo Alto 
Health Care System determined that VA care was feasibly 
available.  The Board observes, however, that the distance 
from the veteran's home in Modesto, California, to the Palo 
Alto VA Medical Center is 91 miles, with an estimated driving 
time of one hour and thirty seven minutes, whereas the 
distance from the veteran's home to Doctors Medical Center is 
4.2 miles with an estimated driving time of eight minutes.  

The Board further notes that the veteran has no service-
connected disability and is not eligible for reimbursement 
under 38 U.S.C. § 1728.  Accordingly, the criteria set in 
38 C.F.R. § 17.1002 have all been met.  

In summary, for the reasons expressed above, the Board finds 
that the evidence supports reimbursement or payment for the 
emergency services the veteran received May 29-30, 2005, from 
Doctors Medical Center under the provisions of 38 U.S.C.A. 
§ 1725.  The appeal is therefore granted.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to payment or reimbursement of the cost of 
emergency service provided to the veteran by Doctors Medical 
Center May 29-30, 2005 is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


